Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2020

                                      No. 04-20-00083-CV

                    IN THE INTEREST OF R.O.G., JR, MINOR CHILD,

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLA000140-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on February 7, 2020. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that Marcel C. Notzon, III file an amended notice of appeal in
compliance with section 51.017(a) within ten days from the date of this order. If appellant fails to
file an amended notice of appeal within the time provided, an order will be issued directing Mr.
Notzon to appear and show cause why he should not be held in contempt for failing to file the
amended notice of appeal.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court